Randall Co. LLC v 281 Broadway Holdings LLC (2015 NY Slip Op 07426)





Randall Co. LLC v 281 Broadway Holdings LLC


2015 NY Slip Op 07426


Decided on October 13, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2015

Gonzalez, P.J., Mazzarelli, Sweeny, Richter, Manzanet-Daniels, JJ.


15784N 100982/08

[*1] Randall Co. LLC, Plaintiff-Respondent,
v281 Broadway Holdings LLC et al., Defendants-Appellants.


Shafer Glazer, LLP, New York (Mika Mooney of counsel), for appellants.
Weg & Myers, P.C., New York (David McGill of counsel), for respondent.

Order, Supreme Court, New York County (Charles E. Ramos, J.), entered on or about April 16, 2015, which denied defendants' motion for a protective order, and directed defense counsel to produce its legal bills, unanimously reversed, on the law and in the exercise of discretion, without costs, and the motion granted.
Although "recourse to an opposing attorney's time sheets may . . . be proper in an appropriate case" (Match v Match , 168 AD2d 226, 227 [1st Dept 1990]), plaintiff's request is premature. It has not made a sufficient showing of the relevance of such records at the present stage of the proceedings (Matter of Goldstick , 177 AD2d 225, 247 [1st Dept 1992]).
Should plaintiff establish at a later juncture the requisite need for defendants' legal bills, we note that "bills detailing the work done by the attorneys are clearly privileged material" (De La Roche v De La Roche , 209 AD2d 157, 158 [1st Dept 1994] [internal quotation marks omitted]) and are therefore subject to redaction (Teich v Teich , 245 AD2d 41 [1st Dept. 1997]).
We have considered and rejected plaintiff's remaining contentions.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 13, 2015
CLERK